[Letterhead of Cahill Gordon & Reindel llp] (212) 701-3313 March 18, 2011 Re: XOMA Ltd. Registration Statement on Form S-3 Filed February 11, 2011 File No. 333-172197 Dear Mr. Riedler: This letter is submitted on behalf of XOMA Ltd. (the “Company”) in response to your comment letter dated February 16, 2011 relating to the Company’s Registration Statement on Form S-3 (File No. 333-172197), filed on February 11, 2011 (the “Registration Statement”), and in conjunction with the filing of Amendment No. 1 to the Registration Statement, filed on March 10, 2011 (the “Amendment”). In response toyour comment, as requested, the Company has revised the disclosure to specifically state that McNicoll, Lewis & Vlak LLC is an underwriter, which revisions are reflected on the cover page and in the “Plan of Distribution” section of the MLV sales agreement prospectus in the Amendment. -2- Your attention to this filing and this response is greatly appreciated.Any questions or further comments regarding this filing should be directed to the undersigned at the number indicated above. Sincerely, Geoffrey E. Liebmann Mr. Jeffrey Riedler Assistant Director Division of Corporation Finance US Securities and Exchange Commission treet, N.E. Washington, DC 20549 VIA ELECTRONIC SUBMISSION AND FACSIMILE cc: Johnny Gharib, Division of Corporation Finance Christopher J. Margolin, XOMA Ltd.
